ICJ_178_ApplicationGenocideConvention_GMB_MMR_2020-01-23_ORD_01_NA_00_FR.txt.         INTERNATIONAL COURT OF JUSTICE


          REPORTS OF JUDGMENTS,
       ADVISORY OPINIONS AND ORDERS


  APPLICATION OF THE CONVENTION
ON THE PREVENTION AND PUNISHMENT
     OF THE CRIME OF GENOCIDE
         (THE GAMBIA v. MYANMAR)

        REQUEST FOR THE INDICATION
         OF PROVISIONAL MEASURES


          ORDER OF 23 JANUARY 2020




               2020
        COUR INTERNATIONALE DE JUSTICE


            RECUEIL DES ARRÊTS,
     AVIS CONSULTATIFS ET ORDONNANCES


   APPLICATION DE LA CONVENTION
POUR LA PRÉVENTION ET LA RÉPRESSION
       DU CRIME DE GÉNOCIDE
           (GAMBIE c. MYANMAR)

          DEMANDE EN INDICATION
        DE MESURES CONSERVATOIRES


       ORDONNANCE DU 23 JANVIER 2020

                              Oﬃcial citation:
      Application of the Convention on the Prevention and Punishment
           of the Crime of Genocide (The Gambia v. Myanmar),
              Provisional Measures, Order of 23 January 2020,
                          I.C.J. Reports 2020, p. 3




                         Mode oﬃciel de citation :
      Application de la convention pour la prévention et la répression
               du crime de génocide (Gambie c. Myanmar),
         mesures conservatoires, ordonnance du 23 janvier 2020,
                         C.I.J. Recueil 2020, p. 3




                                             Sales number
ISSN 0074-4441
ISBN 978-92-1-003838-6
                                             No de vente:    1180

                               23 JANUARY 2020

                                   ORDER




  APPLICATION OF THE CONVENTION
ON THE PREVENTION AND PUNISHMENT
     OF THE CRIME OF GENOCIDE
     (THE GAMBIA v. MYANMAR)
    REQUEST FOR THE INDICATION
     OF PROVISIONAL MEASURES




   APPLICATION DE LA CONVENTION
POUR LA PRÉVENTION ET LA RÉPRESSION
       DU CRIME DE GÉNOCIDE
       (GAMBIE c. MYANMAR)
      DEMANDE EN INDICATION
    DE MESURES CONSERVATOIRES




                               23 JANVIER 2020

                               ORDONNANCE

                                                                                    3




                         TABLE DES MATIÈRES

                                                                           Paragraphes

Qualités                                                                         1-15
 I. Compétence PRIMA FACIE                                                      16-38
    1. Introduction générale                                                    16-19
    2. Existence d’un diﬀérend relatif à l’interprétation, l’application
       ou l’exécution de la convention sur le génocide                          20-31
    3. La réserve du Myanmar à l’article VIII de la convention                  32-36
    4. Conclusion quant à la compétence prima facie                             37-38
II. Question de la qualité pour agir de la Gambie                               39-42
III. Les droits dont la protection est recherchée et le lien
     entre ces droits et les mesures demandées                                  43-63
IV. Le risque de préjudice irréparable et l’urgence                             64-75
 V. Conclusion et mesures à adopter                                             76-85
Dispositif                                                                         86




                                                                                    4

                                                                          4




              COUR INTERNATIONALE DE JUSTICE

                              ANNÉE 2020                                          2020
                                                                                23 janvier
                              23 janvier 2020                                  Rôle général
                                                                                 no 178

  APPLICATION DE LA CONVENTION POUR
    LA PRÉVENTION ET LA RÉPRESSION
         DU CRIME DE GÉNOCIDE
                       (GAMBIE c. MYANMAR)

                   DEMANDE EN INDICATION
                 DE MESURES CONSERVATOIRES


                            ORDONNANCE


Présents : M. Yusuf, président ; Mme Xue, vice-présidente ; MM. Tomka,
           Abraham, Bennouna, Cançado Trindade, Mme Donoghue,
           M. Gaja, Mme Sebutinde, MM. Bhandari, Robinson,
           Crawford, Gevorgian, Salam, Iwasawa, juges ; Mme Pillay,
           M. Kress, juges ad hoc ; M. Gautier, greffier.


  La Cour internationale de Justice,
  Ainsi composée,
  Après délibéré en chambre du conseil,
  Vu les articles 41 et 48 du Statut de la Cour et les articles 73, 74 et 75
de son Règlement,
  Rend l’ordonnance suivante :

   1. Le 11 novembre 2019, la République de Gambie (ci-après la « Gam-
bie ») a déposé au Greﬀe de la Cour une requête introductive d’instance
contre la République de l’Union du Myanmar (ci-après le « Myanmar »)
concernant des violations alléguées de la convention pour la prévention et
la répression du crime de génocide (ci-après la « convention sur le géno-
cide » ou la « convention »).

                                                                          5

          application de convention génocide (ord. 23 I 20)                    5

  2. Au terme de sa requête, la Gambie
    « prie respectueusement la Cour de dire et juger que le Myanmar :
       — a manqué et continue de manquer aux obligations qui lui
           incombent au regard de la convention sur le génocide, notam-
           ment celles énoncées à l’article premier, aux litt. a), b), c), d)
           et e) de l’article III, ainsi qu’aux articles IV, V et VI ;
       — doit immédiatement mettre ﬁn à tout fait internationalement
           illicite de ce type qui se poursuit et se conformer pleinement
           aux obligations qui lui incombent au regard de la convention
           sur le génocide, notamment celles énoncées à l’article premier,
           aux litt. a), b), c), d) et e) de l’article III, ainsi qu’aux
           articles IV, V et VI ;
       — doit s’assurer que les personnes ayant commis le génocide
           soient punies par les tribunaux compétents ou une juridiction
           pénale internationale, comme l’exigent l’article premier et l’ar-
           ticle VI de la convention sur le génocide ;
       — doit satisfaire à ses obligations de réparation au proﬁt des vic-
           times d’actes de génocide appartenant au groupe des Rohingya,
           y compris, mais sans que cette énumération soit limitative, en
           permettant le retour, en toute sécurité et dans la dignité, des
           membres de ce groupe déplacés de force, en respectant la
           citoyenneté à part entière et les droits de l’homme des
           Rohingya, et en les protégeant contre la discrimination, la per-
           sécution et d’autres actes y relatifs, conformément à l’obliga-
           tion de prévenir le génocide qui lui incombe au titre de
           l’article premier de la convention sur le génocide ; et
       — doit oﬀrir des assurances et des garanties de non-répétition des
           violations de la convention sur le génocide, notamment en ce
           qui concerne les obligations énoncées à l’article premier, aux
           litt. a), b), c), d) et e) de l’article III, ainsi qu’aux articles IV,
           V et VI. »
  3. Dans sa requête, la Gambie entend fonder la compétence de la Cour
sur le paragraphe 1 de l’article 36 du Statut de celle-ci et sur l’article IX
de la convention sur le génocide.
  4. La requête contenait une demande en indication de mesures conser-
vatoires, présentée en application de l’article 41 du Statut de la Cour et
des articles 73, 74 et 75 du Règlement.
  5. Au terme de sa demande, la Gambie priait la Cour d’indiquer les
mesures conservatoires suivantes :
   « a) le Myanmar doit immédiatement, conformément à l’engagement
        qu’il a assumé aux termes de la convention pour la prévention et
        la répression du crime de génocide du 9 décembre 1948, prendre
        toutes les mesures en son pouvoir aﬁn de prévenir tout acte
        constituant un crime de génocide ou y contribuant, y compris
        toutes les mesures en son pouvoir pour empêcher la commission,

                                                                               6

          application de convention génocide (ord. 23 I 20)                 6

       à l’encontre de tout membre du groupe rohingya, des actes
       ci-après : exécutions extrajudiciaires ou mauvais traitements ; viols
       ou autres formes de violence sexuelle ; incendie de maisons ou de
       villages ; destruction de terres et de bétail, privation de nourriture
       et d’autres biens de première nécessité ou toute autre soumission
       intentionnelle du groupe rohingya à des conditions d’existence
       devant entraîner sa destruction physique totale ou partielle ;
    b) le Myanmar doit en particulier veiller à ce qu’aucune des unités
       militaires, paramilitaires ou unités armées irrégulières qui pour-
       raient relever de son autorité ou bénéﬁcier de son appui, ni aucune
       organisation ou personne qui pourrait se trouver sous son contrôle,
       son autorité ou son inﬂuence ne commette, à l’encontre du groupe
       rohingya, un quelconque acte de génocide, ne participe à une
       entente en vue de commettre le crime de génocide, n’incite direc-
       tement et publiquement à commettre ce crime ou ne s’en rende
       complice, notamment par les actes ci-après : exécutions extrajudi-
       ciaires ou mauvais traitements ; viols ou autres formes de violence
       sexuelle ; incendie de maisons ou de villages ; destruction de terres
       et de bétail, privation de nourriture et d’autres biens de première
       nécessité ou toute autre soumission intentionnelle du groupe
       rohingya à des conditions d’existence devant entraîner sa destruc-
       tion physique totale ou partielle ;
    c) le Myanmar doit s’abstenir de détruire ou de rendre inaccessible
       tout élément de preuve se rapportant aux faits décrits dans la
       requête, y compris, mais non exclusivement, en détruisant ou en
       rendant inaccessibles les dépouilles des membres du groupe
       rohingya qui auraient été victimes d’actes de génocide, ou en trans-
       formant les lieux où de tels actes auraient été commis de sorte à
       rendre inaccessibles les éventuels éléments de preuve y aﬀérents ;
    d) le Myanmar et la Gambie doivent ne prendre aucune mesure, et
       veiller à ce qu’il n’en soit pris aucune, qui soit de nature à aggraver
       ou étendre le diﬀérend existant qui constitue l’objet de la requête,
       ou à en rendre le règlement plus diﬃcile ; et
    e) le Myanmar et la Gambie fourniront chacun à la Cour un rapport
       exposant l’ensemble des mesures prises pour donner eﬀet à l’or-
       donnance en indication de mesures conservatoires, au plus tard
       quatre mois après le prononcé de celle-ci. »
   6. Le greﬃer a immédiatement communiqué au Gouvernement du
Myanmar la requête contenant la demande en indication de mesures
conservatoires, conformément au paragraphe 2 de l’article 40 du Statut
de la Cour et au paragraphe 2 de l’article 73 du Règlement. Il a également
informé le Secrétaire général de l’Organisation des Nations Unies du
dépôt par la Gambie de cette requête et de cette demande.

   7. En attendant que la communication prévue au paragraphe 3 de l’ar-
ticle 40 du Statut ait été eﬀectuée, le greﬃer a informé tous les Etats admis

                                                                            7

          application de convention génocide (ord. 23 I 20)                7

à ester devant la Cour, par lettre en date du 11 novembre 2019, du dépôt
de la requête et de la demande en indication de mesures conservatoires.
   8. La Cour ne comptant sur le siège aucun juge de la nationalité de
l’une ou l’autre Partie, chacune d’elles s’est prévalue du droit que lui
confère l’article 31 du Statut de procéder à la désignation d’un juge ad hoc
pour siéger en l’aﬀaire. La Gambie a désigné Mme Navanethem Pillay et
le Myanmar, M. Claus Kress.
   9. Par lettres en date du 12 novembre 2019, le greﬃer a informé les
Parties que la Cour, conformément au paragraphe 3 de l’article 74 de son
Règlement, avait ﬁxé aux 10, 11 et 12 décembre 2019 les dates de la pro-
cédure orale sur la demande en indication de mesures conservatoires.
   10. Par lettre en date du 9 décembre 2019, dont copie a immédiatement
été communiquée au Myanmar, la Gambie a soumis à la Cour le texte
d’une nouvelle mesure conservatoire sollicitée par elle :

      « La Gambie demande qu’il soit prescrit au Myanmar de donner
    accès et d’apporter son concours à tous les organes d’établissement
    des faits de l’Organisation des Nations Unies qui enquêtent sur des
    actes de génocide qui auraient été commis contre les Rohingya, y
    compris sur les conditions auxquelles ces derniers sont soumis. »
  11. Au cours des audiences publiques, des observations orales sur la
demande en indication de mesures conservatoires ont été présentées par :
Au nom de la Gambie : S. Exc. M. Abubacarr Marie Tambadou,
                      M. Payam Akhavan,
                      M. Andrew Loewenstein,
                      Mme Tafadzwa Pasipanodya,
                      M. Arsalan Suleman,
                      M. Pierre d’Argent,
                      M. Paul Reichler,
                      M. Philippe Sands.
Au nom du Myanmar : S. Exc. Mme Aung San Suu Kyi,
                      M. William Schabas,
                      M. Christopher Staker,
                      Mme Phoebe Okowa.
  12. Au terme de son second tour d’observations orales, la Gambie a
prié la Cour d’indiquer les mesures conservatoires suivantes :
   « a) le Myanmar doit immédiatement, conformément à l’engagement
        qu’il a assumé aux termes de la convention pour la prévention et
        la répression du crime de génocide du 9 décembre 1948, prendre
        toutes les mesures en son pouvoir aﬁn de prévenir tout acte
        constituant un crime de génocide ou y contribuant, y compris
        toutes les mesures en son pouvoir pour empêcher la commission,
        à l’encontre de tout membre du groupe rohingya, des actes
        ci-après : exécutions extrajudiciaires ou mauvais traitements ; viols

                                                                           8

         application de convention génocide (ord. 23 I 20)                  8

       ou autres formes de violence sexuelle ; incendie de maisons ou de
       villages ; destruction de terres et de bétail, privation de nourriture
       et d’autres biens de première nécessité ou toute autre soumission
       intentionnelle du groupe rohingya à des conditions d’existence
       devant entraîner sa destruction physique totale ou partielle ;
    b) le Myanmar doit en particulier veiller à ce qu’aucune des unités
       militaires, paramilitaires ou unités armées irrégulières qui pour-
       raient relever de son autorité ou bénéﬁcier de son appui, ni aucune
       organisation ou personne qui pourrait se trouver sous son contrôle,
       son autorité ou son inﬂuence ne commette, à l’encontre du groupe
       rohingya, un quelconque acte de génocide, ne participe à une
       entente en vue de commettre le crime de génocide, n’incite direc-
       tement et publiquement à commettre ce crime ou ne s’en rende
       complice, notamment par les actes ci-après : exécutions extrajudi-
       ciaires ou mauvais traitements ; viols ou autres formes de violence
       sexuelle ; incendie de maisons ou de villages ; destruction de terres
       et de bétail, privation de nourriture et d’autres biens de première
       nécessité ou toute autre soumission intentionnelle du groupe
       rohingya à des conditions d’existence devant entraîner sa destruc-
       tion physique totale ou partielle ;
    c) le Myanmar doit s’abstenir de détruire ou de rendre inaccessible
       tout élément de preuve se rapportant aux faits décrits dans la
       requête, y compris, mais non exclusivement, en détruisant ou en
       rendant inaccessibles les dépouilles des membres du groupe
       rohingya qui auraient été victimes d’actes de génocide, ou en trans-
       formant les lieux où de tels actes auraient été commis de sorte à
       rendre inaccessibles les éventuels éléments de preuve y aﬀérents ;
    d) le Myanmar et la Gambie doivent ne prendre aucune mesure, et
       veiller à ce qu’il n’en soit pris aucune, qui soit de nature à aggraver
       ou étendre le diﬀérend existant qui constitue l’objet de la requête,
       ou à en rendre le règlement plus diﬃcile ;
    e) le Myanmar et la Gambie fourniront chacun à la Cour un rapport
       exposant l’ensemble des mesures prises pour donner eﬀet à l’or-
       donnance en indication de mesures conservatoires, au plus tard
       quatre mois après le prononcé de celle-ci ; et
    f) le Myanmar doit donner accès et apporter son concours à tous les
       organes d’établissement des faits de l’Organisation des Nations
       Unies qui enquêtent sur des actes de génocide qui auraient été
       commis contre les Rohingya, y compris sur les conditions aux-
       quelles ces derniers sont soumis. »
  13. Au terme de son second tour d’observations orales, le Myanmar a
prié la Cour :
   « 1) de radier l’aﬀaire de son rôle ;
     2) à titre subsidiaire, de rejeter la demande en indication de mesures
        conservatoires présentée par la Gambie. »

                                       *
                                   *       *
                                                                            9

          application de convention génocide (ord. 23 I 20)                 9

  14. Dans sa requête, la Gambie sollicite la protection « de l’ensemble
des membres du groupe rohingya se trouvant sur le territoire du Myan-
mar, en tant que membres d’un groupe protégé au titre de la convention
sur le génocide ». D’après un rapport de 2016 établi par le haut-commissaire
des Nations Unies aux droits de l’homme, les musulmans rohingya « se
considèrent comme un groupe ethnique qui se distingue par sa langue et sa
culture, et revendiquent un lien de longue date avec l’Etat rakhine » ;
toutefois, « [l]es gouvernements successifs [du Myanmar] ont rejeté ces
revendications et les Rohingya n’ont pas été inclus dans la liste des
groupes ethniques reconnus. La plupart d’entre eux sont apatrides. »
(Nations Unies, Situation des droits de l’homme des musulmans rohingya et
d’autres minorités au Myanmar, doc. A/HRC/32/18, 29 juin 2016, par. 3.)
  15. Lorsque la Cour mentionne, dans la présente ordonnance, les
« Rohingya », il faut comprendre qu’elle fait référence au groupe qui se
considère comme le groupe rohingya et qui revendique un lien de longue
date avec l’Etat rakhine, lequel fait partie de l’Union du Myanmar.


                       I. Compétence PRIMA FACIE

                          1. Introduction générale
   16. La Cour ne peut indiquer des mesures conservatoires que si les dis-
positions invoquées par le demandeur semblent prima facie constituer une
base sur laquelle sa compétence pourrait être fondée, mais n’a pas besoin
de s’assurer de manière déﬁnitive qu’elle a compétence quant au fond de
l’aﬀaire (voir, notamment, Violations alléguées du traité d’amitié, de com-
merce et de droits consulaires de 1955 (République islamique d’Iran
c. Etats-Unis d’Amérique), mesures conservatoires, ordonnance du 3 octobre
2018, C.I.J. Recueil 2018 (II), p. 630, par. 24).
   17. En la présente espèce, la Gambie entend fonder la compétence de
la Cour sur le paragraphe 1 de l’article 36 du Statut de celle-ci et sur l’ar-
ticle IX de la convention sur le génocide (voir le paragraphe 3 ci-dessus).
La Cour doit donc, en premier lieu, déterminer si ces dispositions lui
confèrent prima facie compétence pour statuer au fond de l’aﬀaire, ce qui
lui permettrait — sous réserve que les autres conditions nécessaires soient
réunies — d’indiquer des mesures conservatoires.
   18. L’article IX de la convention sur le génocide est ainsi libellé :
       « Les diﬀérends entre les Parties contractantes relatifs à l’interpré-
    tation, l’application ou l’exécution de la présente Convention, y com-
    pris ceux relatifs à la responsabilité d’un Etat en matière de génocide
    ou de l’un quelconque des autres actes énumérés à l’article III, seront
    soumis à la Cour internationale de Justice, à la requête d’une partie
    au diﬀérend. »
  19. La Gambie et le Myanmar sont tous deux parties à la convention
sur le génocide. Le Myanmar a déposé son instrument de ratiﬁcation le

                                                                           10

          application de convention génocide (ord. 23 I 20)                   10

14 mars 1956 sans faire de réserve à l’article IX ; il a en revanche formulé
des réserves aux articles VI et VIII. La Gambie a adhéré à la convention,
sans aucune réserve, le 29 décembre 1978.

   2. Existence d’un différend relatif à l’interprétation, l’application ou
               l’exécution de la convention sur le génocide
   20. L’article IX de la convention sur le génocide subordonne la compé-
tence de la Cour à l’existence d’un diﬀérend relatif à l’interprétation, l’ap-
plication ou l’exécution dudit instrument. Il existe un diﬀérend entre des
Etats lorsque leurs points de vue quant à l’exécution ou à la non-exécu-
tion de certaines obligations internationales sont nettement opposés (voir
Application de la convention internationale pour la répression du finance-
ment du terrorisme et de la convention internationale sur l’élimination de
toutes les formes de discrimination raciale (Ukraine c. Fédération de Rus-
sie), mesures conservatoires, ordonnance du 19 avril 2017, C.I.J. Recueil
2017, p. 115, par. 22, citant Interprétation des traités de paix conclus avec
la Bulgarie, la Hongrie et la Roumanie, première phase, avis consultatif,
C.I.J. Recueil 1950, p. 74). Il faut que la réclamation de l’une des parties
« se heurte à l’opposition manifeste » de l’autre (Sud-Ouest africain (Ethio-
pie c. Afrique du Sud ; Libéria c. Afrique du Sud), exceptions préliminaires,
arrêt, C.I.J. Recueil 1962, p. 328). La Cour ne peut se borner à constater
que l’une des parties soutient qu’il existe un diﬀérend et que l’autre le nie
(cf. Plates-formes pétrolières (République islamique d’Iran c. Etats-Unis
d’Amérique), exception préliminaire, arrêt, C.I.J. Recueil 1996 (II),
p. 810, par. 16). La Gambie entendant fonder sa compétence sur la clause
compromissoire d’une convention internationale, la Cour doit donc
rechercher si les actes dont le demandeur tire grief sont susceptibles d’en-
trer dans les prévisions de cet instrument et si, par suite, le diﬀérend est de
ceux dont la Cour pourrait avoir compétence pour connaître ratione
materiae (Immunités et procédures pénales (Guinée équatoriale c. France),
mesures conservatoires, ordonnance du 7 décembre 2016, C.I.J. Recueil
2016 (II), p. 1159, par. 47). La Cour rappelle également que, « [e]n prin-
cipe, la date à laquelle doit être appréciée l’existence d’un diﬀérend est
celle du dépôt de la requête » (voir, par exemple, Obligations relatives à
des négociations concernant la cessation de la course aux armes nucléaires
et le désarmement nucléaire (Iles Marshall c. Inde), compétence et receva-
bilité, arrêt, C.I.J. Recueil 2016 (I), p. 271, par. 39).

                                     * *
  21. La Gambie aﬃrme qu’un diﬀérend l’oppose au Myanmar au sujet
de l’interprétation et de l’application de la convention sur le génocide,
ainsi que de l’exécution des obligations incombant au défendeur « de pré-
venir le génocide et de s’abstenir de commettre lui-même des actes de
génocide ». Elle avance plus particulièrement que, au mois d’octobre
2016, l’armée et d’autres forces de sécurité du Myanmar ont commencé à

                                                                              11

          application de convention génocide (ord. 23 I 20)                11

mener contre le groupe rohingya des « opérations de nettoyage » générali-
sées et systématiques, au cours desquelles elles ont commis des meurtres
de masse, des viols et d’autres formes de violence sexuelle et se sont livrées
à la destruction systématique des villages rohingya par le feu, souvent
alors que les habitants étaient enfermés dans leurs maisons, et ce, avec
l’intention de détruire en tout ou en partie les Rohingya en tant que
groupe. Le demandeur ajoute que, depuis le mois d’août 2017, ces actes
de génocide se poursuivent avec la reprise par le Myanmar d’« opérations
de nettoyage » menées de manière plus massive et à une plus grande
échelle sur le plan géographique.
   22. La Gambie soutient que, avant de déposer sa requête, elle a claire-
ment fait connaître au Myanmar que les actes de ce dernier constituaient
un manquement aux obligations lui incombant au titre de la convention
sur le génocide, mais que le Myanmar « rejette et conteste toute allégation
de violation de la convention sur le génocide formulée contre lui ». A cet
égard, la Gambie argue qu’elle a, dans des enceintes multilatérales, fait
plusieurs déclarations dans lesquelles elle évoquait clairement la situation
des Rohingya dans l’Etat rakhine, y compris des allégations de violations
par le Myanmar de la convention sur le génocide, et s’est dite prête à
porter cette question devant la Cour. Elle ajoute que le défendeur savait
que la mission internationale indépendante d’établissement des faits sur le
Myanmar mise en place par le Conseil des droits de l’homme des
Nations Unies (ci-après la « mission d’établissement des faits ») se félici-
tait des eﬀorts déployés par certains Etats, en particulier le Bangladesh et
la Gambie, et par l’Organisation de la coopération islamique (ci-après
l’« OCI ») « pour encourager et engager une procédure contre le Myanmar
devant la Cour internationale de Justice au titre de la Convention pour la
prévention et la répression du crime de génocide » (Nations Unies, Rap-
port de la mission internationale indépendante d’établissement des faits
sur le Myanmar, doc. A/HRC/42/50, 8 août 2019, par. 107). Selon le
demandeur, le Myanmar a rejeté en bloc les rapports établis par cette
mission ainsi que les conclusions qui y sont contenues. Enﬁn, la Gambie
souligne que les griefs qu’elle formule contre le Myanmar au sujet des
manquements de celui-ci aux obligations que lui impose la convention sur
le génocide ont été spéciﬁquement communiqués à cet Etat par une note
verbale en date du 11 octobre 2019, à laquelle il n’a pas répondu.

                                      *
   23. Le Myanmar aﬃrme que la Cour n’a pas compétence en vertu de
l’article IX de la convention sur le génocide. Il soutient tout d’abord qu’il
n’existe pas de diﬀérend entre les Parties étant donné que l’instance
devant la Cour a été introduite, non pas par la Gambie en tant que telle,
mais « pour le compte » et « au nom » de l’OCI. Il fait ensuite valoir qu’un
tel diﬀérend n’existait pas au moment du dépôt de la requête. A cet égard,
le défendeur estime que les allégations contenues dans les documents et
déclarations de l’OCI au sujet de la situation des Rohingya qui ont été

                                                                           12

          application de convention génocide (ord. 23 I 20)                12

mentionnées par le demandeur ne pouvaient donner naissance à un diﬀé-
rend entre les Parties puisqu’il ne s’agissait pas d’allégations de violations
de la convention sur le génocide formulées par la Gambie contre le Myan-
mar. Ce dernier estime également que la Cour ne saurait déduire l’exis-
tence d’un diﬀérend entre les Parties de la note verbale de la Gambie du
11 octobre 2019 et du fait qu’il n’y a pas répondu avant le dépôt de la
requête le 11 novembre 2019. Selon le Myanmar, dès lors que n’y étaient
pas formulées d’allégations spéciﬁques de violations de la convention, la
note verbale en question n’appelait pas de réponse et, en tout état de
cause, pas dans un délai d’un mois.
  24. Le Myanmar conclut que, en l’absence de diﬀérend, le défaut de
compétence de la Cour est manifeste et que l’aﬀaire devrait être rayée du
rôle général.

                                     * *
   25. En ce qui concerne l’aﬃrmation du défendeur selon laquelle, en
portant devant elle ses réclamations fondées sur des violations alléguées de
la convention sur le génocide, la Gambie aurait agi « pour le compte » de
l’OCI, contournant ainsi les dispositions de l’article 34 du Statut, la Cour
note que le demandeur a introduit l’instance en son nom propre et qu’il
soutient qu’un diﬀérend l’oppose au Myanmar au sujet de ses propres
droits en vertu de la convention. La Cour considère que le fait que la
Gambie puisse avoir cherché et obtenu le soutien d’autres Etats ou d’orga-
nisations internationales en se préparant à la saisir n’exclut pas l’existence
d’un diﬀérend entre les Parties relatif à la convention sur le génocide.
   26. S’agissant de la question de savoir s’il existait un diﬀérend entre les
Parties au moment du dépôt de la requête, la Cour rappelle que, aux ﬁns
de trancher ce point, elle tient notamment compte de l’ensemble des
déclarations ou documents échangés entre les Parties (voir Questions
concernant l’obligation de poursuivre ou d’extrader (Belgique c. Sénégal),
arrêt, C.I.J. Recueil 2012 (II), p. 443-445, par. 50-55), ainsi que des
échanges qui ont eu lieu dans des enceintes multilatérales (voir Applica-
tion de la convention internationale sur l’élimination de toutes les formes de
discrimination raciale (Géorgie c. Fédération de Russie), exceptions préli-
minaires, arrêt, C.I.J. Recueil 2011 (I), p. 94, par. 51, et p. 95, par. 53).
Ce faisant, elle accorde une attention particulière « aux auteurs des décla-
rations ou documents, aux personnes auxquelles ils étaient destinés ou qui
en ont eﬀectivement eu connaissance et à leur contenu » (ibid., p. 100,
par. 63). L’existence d’un diﬀérend doit être établie objectivement par la
Cour ; c’est une question de fond, et non de forme ou de procédure (Obli-
gations relatives à des négociations concernant la cessation de la course aux
armes nucléaires et le désarmement nucléaire (Iles Marshall c. Inde), com-
pétence et recevabilité, arrêt, C.I.J. Recueil 2016 (I), p. 270, par. 35-36).
   27. La Cour note que, le 8 août 2019, la mission d’établissement des faits
a publié un rapport dans lequel elle conﬁrmait sa conclusion antérieure
« selon laquelle la responsabilité de l’Etat [du Myanmar était] engagée au

                                                                           13

          application de convention génocide (ord. 23 I 20)                   13

regard de l’interdiction d[u] crime de génocide » et se félicitait des eﬀorts
déployés par la Gambie, le Bangladesh et l’OCI pour engager une procé-
dure contre le Myanmar devant la Cour au titre de la convention
(Nations Unies, Rapport de la mission internationale indépendante d’éta-
blissement des faits sur le Myanmar, doc. A/HRC/42/50, 8 août 2019,
par. 18 et 107). Le 26 septembre 2019, la Gambie a déclaré, pendant le
débat général de la soixante-quatorzième session de l’Assemblée générale,
qu’elle était prête à jouer un rôle de chef de ﬁle dans le cadre d’eﬀorts
concertés visant à porter la question des Rohingya devant la Cour interna-
tionale de Justice (Nations Unies, Documents officiels de l’Assemblée géné-
rale, doc. A/74/PV.8, 26 septembre 2019, p. 34). Le Myanmar a pris la
parole devant l’Assemblée générale deux jours plus tard, aﬃrmant que les
rapports de la mission d’établissement des faits étaient « biaisés et lacunaires,
basés non sur des faits mais sur des [récits] » (Nations Unies, Documents
officiels de l’Assemblée générale, doc. A/74/PV.12, 28 septembre 2019,
p. 26-27). Selon la Cour, ces déclarations faites par les Parties devant l’As-
semblée générale des Nations Unies révèlent l’existence d’une divergence de
vues au sujet des événements qui se seraient déroulés dans l’Etat rakhine en
ce qui concerne les Rohingya. A cet égard, la Cour rappelle que
     « un désaccord sur un point de droit ou de fait, un conﬂit, une oppo-
     sition de thèses juridiques ou d’intérêts ou le fait que la réclamation
     de l’une des parties se heurte à l’opposition manifeste de l’autre ne
     doivent pas nécessairement être énoncés expressis verbis … il est pos-
     sible … d’établir par inférence quelle est en réalité la position ou
     l’attitude d’une partie » (Frontière terrestre et maritime entre le Came-
     roun et le Nigéria (Cameroun c. Nigéria), exceptions préliminaires,
     arrêt, C.I.J. Recueil 1998, p. 315, par. 89).
   28. En outre, la Cour tient compte de la note verbale de la Gambie en
date du 11 octobre 2019, dans laquelle la Gambie, se référant aux rapports
de la mission d’établissement des faits, a précisé qu’elle « estim[ait] que le
Myanmar persist[ait] à manquer à [ses] obligations au regard de la conven-
tion [sur le génocide] et du droit international coutumier » et qu’elle lui
« demand[ait] instamment … de prendre toutes les mesures nécessaires
pour se conformer à ces obligations ». La Cour observe que cette note ver-
bale mentionnait spéciﬁquement les rapports de la mission d’établissement
des faits et indiquait l’opposition de la Gambie aux vues du Myanmar,
notamment en ce qui concerne le refus de ce dernier de reconnaître toute
responsabilité au titre de la convention. Au vu de la gravité des allégations
qui y étaient formulées, la Cour considère que l’absence de réponse du
défendeur peut être une indication supplémentaire de l’existence d’un dif-
férend entre les Parties. Ainsi qu’elle l’a déjà précisé, « l’existence d’un dif-
férend p[ouvait] être déduite de l’absence de réaction d’un Etat à une
accusation dans des circonstances où une telle réaction s’imposait » (Obli-
gations relatives à des négociations concernant la cessation de la course aux
armes nucléaires et le désarmement nucléaire (Iles Marshall c. Inde), com-
pétence et recevabilité, arrêt, C.I.J. Recueil 2016 (I), p. 271, par. 37).

                                                                              14

          application de convention génocide (ord. 23 I 20)                  14

   29. S’agissant de la question de savoir si les actes dont le demandeur
tire grief sont susceptibles d’entrer dans les prévisions de la convention
sur le génocide, la Cour rappelle que, selon la Gambie, l’armée et les
forces de sécurité du Myanmar, ainsi que des personnes ou entités agis-
sant sur instruction ou sous la direction et le contrôle de celui-ci, se sont
rendues responsables, entre autres, de meurtres, de viols et d’autres
formes de violence sexuelle, d’actes de torture, de passages à tabac, de
traitements cruels, ainsi que de destruction ou de privation de nourriture,
d’abris et d’autres moyens d’existence élémentaires, et ce, avec l’intention
de détruire le groupe rohingya en tout ou en partie. La Gambie estime
que ces actes sont tous attribuables au Myanmar, qu’elle considère comme
étant responsable d’avoir commis un génocide. Elle soutient que le défen-
deur a également manqué à d’autres obligations lui incombant au titre de
la convention sur le génocide, « notamment par des faits constitutifs de
tentative de génocide, d’entente en vue de commettre le génocide, d’inci-
tation à commettre le génocide, de complicité dans le génocide, et de
manquement à l’obligation de prévenir et de punir le génocide ». La Cour
relève que le Myanmar, quant à lui, a nié avoir commis l’une quelconque
des violations de la convention sur le génocide dont l’accuse la Gambie,
arguant notamment de l’absence de toute intention génocidaire.
   30. Aux ﬁns de la présente procédure, la Cour n’est pas tenue de déter-
miner si des violations des obligations du Myanmar au titre de la conven-
tion sur le génocide ont eu lieu. Une telle conclusion, qui suppose
notamment de rechercher s’il existait une intention de détruire, en tout ou
en partie, le groupe des Rohingya comme tel, ne pourrait être formulée
par la Cour qu’au stade de l’examen au fond de la présente aﬀaire. Ce que
la Cour est tenue de faire au stade d’une ordonnance en indication de
mesures conservatoires est de déterminer si les actes dont la Gambie tire
grief sont susceptibles d’entrer dans les prévisions de la convention sur le
génocide. De l’avis de la Cour, au moins certains des actes allégués par la
Gambie sont susceptibles d’entrer dans les prévisions de la convention.
   31. En conséquence, la Cour conclut que les éléments susmentionnés
sont suﬃsants à ce stade pour établir l’existence prima facie d’un diﬀérend
entre les Parties relatif à l’interprétation, l’application ou l’exécution de la
convention sur le génocide.

        3. La réserve du Myanmar à l’article VIII de la convention
   32. Le Myanmar aﬃrme par ailleurs que la Gambie ne peut saisir vala-
blement la Cour en raison de la réserve qu’il a faite à l’article VIII de la
convention sur le génocide, disposition qui traite spéciﬁquement du droit
de toute partie contractante de saisir tout organe compétent de l’Organi-
sation des Nations Unies. Selon le défendeur, cette disposition s’applique
à la Cour, celle-ci étant un organe compétent de l’Organisation. D’après
le Myanmar, seule cette disposition permet aux Etats parties qui ne sont
pas spécialement aﬀectés de porter devant la Cour une réclamation à rai-
son de violations alléguées de la convention par un autre Etat partie. Le

                                                                             15

          application de convention génocide (ord. 23 I 20)                15

Myanmar soutient en conséquence que, pour que la Cour puisse exercer
sa compétence en vertu de l’article IX de la convention, elle devrait avoir
été valablement saisie par la Gambie sur le fondement de l’article VIII. Il
conclut que, au vu de la réserve qu’il a formulée à l’article VIII, la Cour
ne devrait pas se déclarer compétente en la présente espèce.

                                      *
   33. La Gambie considère que l’argument du Myanmar fondé sur la
réserve qu’il a formulée à l’article VIII de la convention sur le génocide
devrait être rejeté car il reviendrait à vider l’article IX de sa substance.
Elle fait notamment valoir que le défendeur n’a pas expliqué comment cet
argument pourrait être concilié avec le fait qu’il a consenti à l’article IX
et à la compétence de la Cour.

                                     * *
  34. La Cour rappelle que le Myanmar a émis une réserve à l’article VIII
de la convention sur le génocide, qui se lit comme suit : « En ce qui
concerne l’article VIII, l’Union birmane formule la réserve suivante : les
dispositions dudit article ne seront pas applicables à l’Union. »
  L’article VIII de la convention sur le génocide dispose ce qui suit :
       « Toute Partie contractante peut saisir les organes compétents de
    l’Organisation des Nations Unies aﬁn que ceux-ci prennent, confor-
    mément à la Charte des Nations Unies, les mesures qu’ils jugent
    appropriées pour la prévention et la répression des actes de génocide
    ou de l’un quelconque des autres actes énumérés à l’article III. »
   35. La Cour estime que, quoique l’expression « organes compétents de
l’Organisation des Nations Unies » soit large et puisse donner à penser
que l’article VIII s’applique également à la Cour, d’autres termes employés
dans ce même article suggèrent une interprétation diﬀérente. La Cour
relève en particulier que cette disposition se contente de prévoir en des
termes généraux la possibilité pour toute partie contractante de « saisir »
les organes compétents des Nations Unies aﬁn que ceux-ci prennent « les
mesures … appropriées » pour la prévention et la répression des actes de
génocide. Elle ne traite pas de la soumission à la Cour de diﬀérends entre
parties contractantes à la convention sur le génocide aux ﬁns de règlement
judiciaire. Cette question est régie spéciﬁquement par l’article IX de la
convention, auquel le Myanmar n’a formulé aucune réserve. L’article VIII
et l’article IX peuvent donc être regardés comme ayant des champs d’ap-
plication distincts. Seul l’article IX de la convention est pertinent en ce
qui concerne la question de la saisine de la Cour en la présente espèce
(cf. Application de la convention pour la prévention et la répression du crime
de génocide (Bosnie-Herzégovine c. Yougoslavie (Serbie et Monténégro)),
mesures conservatoires, ordonnance du 8 avril 1993, C.I.J. Recueil 1993,
p. 23, par. 47).

                                                                           16

          application de convention génocide (ord. 23 I 20)               16

   36. Dès lors, la réserve que le défendeur a formulée à l’article VIII de
la convention sur le génocide ne paraît pas priver la Gambie de la possi-
bilité de saisir la Cour d’un diﬀérend l’opposant au Myanmar sur la base
de l’article IX de la convention.

             4. Conclusion quant à la compétence prima facie
   37. A la lumière de ce qui précède, la Cour conclut que, prima facie,
elle a compétence en vertu de l’article IX de la convention sur le génocide
pour connaître de l’aﬀaire.
   38. Compte tenu de cette conclusion, la Cour considère qu’elle ne peut
accéder à la demande du Myanmar tendant à ce qu’elle raye l’aﬀaire du
rôle général pour défaut manifeste de compétence.


          II. Question de la qualité pour agir de la Gambie

  39. Le Myanmar admet que, en raison du caractère erga omnes partes
de certaines obligations imposées par la convention sur le génocide, la
Gambie a un intérêt à ce qu’il s’acquitte de ces obligations. Il conteste
toutefois que celle-ci ait la capacité de porter une aﬀaire devant la Cour
concernant des violations de cet instrument que le Myanmar aurait com-
mises sans qu’elle ait été spécialement aﬀectée par ces violations alléguées.
Le défendeur aﬃrme que « c’est à un Etat lésé que revient le droit de
décider si et, le cas échéant, de quelle manière il souhaite invoquer la res-
ponsabilité d’un autre Etat, et que le droit des Etats non lésés d’invoquer
cette responsabilité est subsidiaire ». Il ajoute que le Bangladesh, en tant
qu’Etat spécialement aﬀecté par les événements qui forment l’objet de la
requête, serait l’Etat fondé à invoquer la responsabilité du Myanmar,
mais que le Bangladesh ne peut le faire compte tenu de la déclaration
qu’il a formulée en ce qui concerne l’article IX de la convention sur le
génocide.

                                     *
   40. La Gambie soutient que, les obligations qu’impose la convention
sur le génocide étant des obligations erga omnes partes, tout Etat partie à
cet instrument a le droit d’invoquer la responsabilité d’un autre Etat par-
tie pour manquement à celles-ci, et ce, sans avoir à démontrer un intérêt
particulier. Elle estime que le fait d’être partie à un traité imposant des
obligations erga omnes partes suﬃt à établir son intérêt juridique et sa
qualité pour agir devant la Cour. A cet égard, la Gambie se réfère à l’af-
faire relative à des Questions concernant l’obligation de poursuivre ou d’ex-
trader (Belgique c. Sénégal), dans laquelle la Cour a reconnu que la
Belgique avait la capacité de porter devant elle une réclamation au sujet
de manquements allégués du Sénégal à des obligations erga omnes partes
lui incombant au regard de la convention contre la torture et autres peines

                                                                          17

          application de convention génocide (ord. 23 I 20)                17

ou traitements cruels, inhumains et dégradants (ci-après la « convention
contre la torture »), sans déterminer si le demandeur avait été spéciale-
ment aﬀecté par ces manquements. La Gambie aﬃrme également que, si
un intérêt particulier était requis en ce qui concerne des manquements
à des obligations erga omnes partes, dans bien des cas, aucun Etat ne
serait en mesure de formuler une réclamation contre l’Etat auteur du fait
illicite.

                                     * *
  41. La Cour rappelle que, dans l’avis consultatif qu’elle a donné sur les
Réserves à la convention pour la prévention et la répression du crime de
génocide, elle a observé que
    « [d]ans une telle convention, les Etats contractants n’ont pas d’inté-
    rêts propres ; ils ont seulement, tous et chacun, un intérêt commun,
    celui de préserver les ﬁns supérieures qui sont la raison d’être de la
    convention. Il en résulte que l’on ne saurait, pour une convention de
    ce type, parler d’avantages ou de désavantages individuels des Etats,
    non plus que d’un exact équilibre contractuel à maintenir entre les
    droits et les charges. La considération des ﬁns supérieures de la
    Convention est, en vertu de la volonté commune des parties, le fon-
    dement et la mesure de toutes les dispositions qu’elle renferme. »
    (C.I.J. Recueil 1951, p. 23.)
En raison des valeurs qu’ils partagent, tous les Etats parties à la conven-
tion sur le génocide ont un intérêt commun à assurer la prévention des
actes de génocide et, si de tels actes sont commis, à veiller à ce que leurs
auteurs ne bénéﬁcient pas de l’impunité. Cet intérêt commun implique
que les obligations en question s’imposent à tout Etat partie à la conven-
tion à l’égard de tous les autres Etats parties. Dans l’arrêt qu’elle a rendu
en l’aﬀaire relative à des Questions concernant l’obligation de poursuivre ou
d’extrader (Belgique c. Sénégal), la Cour a indiqué que les dispositions
pertinentes de la convention contre la torture étaient « comparables » à
celles de la convention sur le génocide. Elle a estimé que ces dispositions
généraient des « obligations … [pouvant] … être qualiﬁées d’« obligations
erga omnes partes », en ce sens que, quelle que soit l’aﬀaire, chaque Etat
partie a[vait] un intérêt à ce qu’elles soient respectées » (arrêt,
C.I.J. Recueil 2012 (II), p. 449, par. 68). Il s’ensuit que tout Etat partie à
la convention sur le génocide, et non pas seulement un Etat spécialement
aﬀecté, peut invoquer la responsabilité d’un autre Etat partie en vue de
faire constater le manquement allégué de celui-ci à ses obligations erga
omnes partes et de mettre ﬁn à ce manquement.
   42. La Cour conclut que la Gambie a prima facie qualité pour lui sou-
mettre le diﬀérend qui l’oppose au Myanmar sur la base de violations
alléguées d’obligations prévues par la convention sur le génocide.



                                                                           18

          application de convention génocide (ord. 23 I 20)                 18

    III. Les droits dont la protection est recherchée et le lien
              entre ces droits et les mesures demandées

   43. Le pouvoir d’indiquer des mesures conservatoires que la Cour tient
de l’article 41 de son Statut a pour objet de sauvegarder, dans l’attente de
sa décision sur le fond de l’aﬀaire, les droits revendiqués par chacune des
parties. Il s’ensuit que la Cour doit se préoccuper de sauvegarder par de
telles mesures les droits que l’arrêt qu’elle aura ultérieurement à rendre
pourrait reconnaître à l’une ou à l’autre des parties. Aussi ne peut-elle
exercer ce pouvoir que si elle estime que les droits allégués par le deman-
deur sont au moins plausibles (voir, par exemple, Application de la conven-
tion internationale sur l’élimination de toutes les formes de discrimination
raciale (Qatar c. Emirats arabes unis), mesures conservatoires, ordonnance
du 23 juillet 2018, C.I.J. Recueil 2018 (II), p. 421-422, par. 43).
   44. A ce stade de la procédure, la Cour n’est cependant pas appelée à
se prononcer déﬁnitivement sur le point de savoir si les droits que la
Gambie souhaite voir protégés existent ; il lui faut seulement déterminer si
les droits que celle-ci revendique au fond et dont elle sollicite la protection
sont plausibles. En outre, un lien doit exister entre les droits dont la pro-
tection est recherchée et les mesures conservatoires demandées (ibid.,
p. 422, par. 44).

                                     * *
   45. Dans sa requête, la Gambie déclare qu’elle cherche à faire valoir les
droits de « l’ensemble des membres du groupe rohingya se trouvant sur le
territoire du Myanmar, en tant que membres d’un groupe protégé au titre
de la convention », y compris les « droits des Rohingya d’exister en tant
que groupe », d’être protégés contre des actes de génocide, d’entente en
vue de commettre le génocide, d’incitation directe et publique à com-
mettre le génocide, de tentative de génocide et de complicité dans le géno-
cide, conformément à l’article III de la convention. Elle ajoute qu’elle
« cherche également à protéger les droits erga omnes partes qui sont les
siens en vertu de la convention, lesquels reﬂètent les obligations erga
omnes qui y sont énoncées, et dont elle est fondée à demander le respect ».
   46. La Gambie soutient que, aux ﬁns de l’indication de mesures conser-
vatoires, les droits qu’elle revendique en la présente aﬀaire sont plausibles,
et que leur protection coïncide avec l’objet et le but mêmes de la conven-
tion. Elle considère que, au vu des éléments de preuve et documents qui
ont été présentés à la Cour, les actes dont elle tire griefs sont susceptibles
d’être qualiﬁés, de manière au moins plausible, d’actes de génocide. Le
demandeur fait valoir que la preuve de l’intention génocidaire spéciﬁque
(dolus specialis) peut être déduite de la ligne de conduite suivie à l’en-
contre des Rohingya au Myanmar et se réfère, sur ce point, au fait que la
mission d’établissement des faits a, dans ses rapports, conclu à l’existence
d’une telle intention. Selon la Gambie, la Cour ne devrait pas être tenue,
avant d’indiquer des mesures conservatoires, de déterminer si l’existence

                                                                            19

          application de convention génocide (ord. 23 I 20)                  19

d’une intention génocidaire est la seule conclusion plausible qui puisse
être tirée des éléments qui lui ont été présentés dans les circonstances de
l’espèce, puisque cela reviendrait à se prononcer au fond. A cet égard, le
fait que certains des actes allégués puissent également être qualiﬁés de
crimes autres que le génocide ne contredirait pas et ne devrait pas exclure
la conclusion plausible de l’existence de ladite intention génocidaire.

                                       *
   47. Le Myanmar ne traite pas spéciﬁquement la question de savoir si,
aux ﬁns de l’indication de mesures conservatoires, les droits revendiqués
par la Gambie sont au moins plausibles. En revanche, le défendeur aﬃrme
que la Cour ne devrait indiquer pareilles mesures que si les griefs que le
demandeur a formulés, sur la base des faits invoqués dans la requête, sont
plausibles. Le défendeur fait valoir qu’une « réclamation plausible » au
regard de la convention sur le génocide doit inclure des éléments de preuve
attestant l’existence de l’intention génocidaire spéciﬁque requise. Selon le
Myanmar, « cette intention subjective constitue l’élément essentiel qui dis-
tingue le génocide d’autres violations du droit international telles que les
crimes contre l’humanité et les crimes de guerre ». Le défendeur soutient
que la Cour, en recherchant s’il est satisfait au niveau de plausibilité requis,
devrait tenir compte de l’exceptionnelle gravité des violations alléguées. Il
avance que la Cour devrait par conséquent déterminer s’il est plausible que
l’existence d’une intention génocidaire soit la seule conclusion qui puisse
être tirée des actes allégués et des éléments de preuve présentés par le
demandeur. A cet égard, il précise que, si les informations et documents
invoqués à l’appui de la requête contiennent des éléments donnant à pen-
ser que des conclusions autres que l’existence d’une intention génocidaire
peuvent être tirées du comportement allégué, la Cour devrait conclure que
les réclamations du demandeur ne sont pas plausibles.
   48. Sur cette base, le Myanmar aﬃrme que, en la présente espèce, le
demandeur n’a pas fourni des éléments de preuve suﬃsants et ﬁables pour
établir que les actes dont il tire grief ont été plausiblement commis avec
l’intention génocidaire spéciﬁque requise. Il avance que des conclusions
autres que l’existence d’une intention génocidaire de détruire, en tout ou
en partie, le groupe rohingya comme tel, peuvent être tirées du comporte-
ment allégué du Myanmar à l’égard des Rohingya.

                                      * *
  49. La Cour observe que, conformément à l’article premier de la
convention, tous les Etats parties à cet instrument se sont engagés « à
prévenir et à punir » le crime de génocide. L’article II dispose ce qui suit :
     « le génocide s’entend de l’un quelconque des actes ci-après, commis
     dans l’intention de détruire, en tout ou en partie, un groupe national,
     ethnique, racial ou religieux, comme tel :

                                                                             20

          application de convention génocide (ord. 23 I 20)                   20

     a) Meurtre de membres du groupe ;
     b) Atteinte grave à l’intégrité physique ou mentale de membres du
        groupe ;
     c) Soumission intentionnelle du groupe à des conditions d’existence
        devant entraîner sa destruction physique totale ou partielle ;
     d) Mesures visant à entraver les naissances au sein du groupe ;
     e) Transfert forcé d’enfants du groupe à un autre groupe. »
   50. En application de l’article III de la convention sur le génocide, la
commission des actes suivants, autres que le génocide lui-même, est égale-
ment prohibée par la convention : l’entente en vue de commettre le géno-
cide (litt. b) de l’article III), l’incitation directe et publique à commettre le
génocide (litt. c) de l’article III), la tentative de génocide (litt. d) de l’ar-
ticle III) et la complicité dans le génocide (litt. e) de l’article III).
   51. A l’obligation de prévenir et de punir le génocide énoncée à l’ar-
ticle premier de la convention s’ajoutent les obligations distinctes qui
ﬁgurent dans les articles suivants, notamment celles contenues aux
articles V et VI qui exigent que soient adoptées les mesures législatives
nécessaires pour assurer l’application des dispositions de la convention et
que soient traduites en justice les personnes accusées des actes susmen-
tionnés. Dans la mesure où ces dispositions concernant le devoir de punir
ont également un eﬀet ou un but dissuasif et, partant, préventif, elles
relèvent elles aussi de l’obligation de prévenir le génocide (Application de
la convention pour la prévention et la répression du crime de génocide (Bosnie-
Herzégovine c. Serbie-et-Monténégro), arrêt, C.I.J. Recueil 2007 (I), p. 109,
par. 159 et p. 219, par. 426).
   52. La Cour observe en outre que les dispositions de la convention
visent à protéger les membres d’un groupe national, ethnique, racial ou
religieux contre les actes de génocide ou tous autres actes punissables tels
qu’énumérés à l’article III. Elle considère également qu’il existe une cor-
rélation entre les droits des membres des groupes protégés par la conven-
tion, les obligations incombant aux Etats parties à cet instrument et le
droit de chacun d’entre eux de demander l’exécution de ces obligations
par un autre Etat partie (cf. Application de la convention internationale sur
l’élimination de toutes les formes de discrimination raciale (Qatar c. Emi-
rats arabes unis), mesures conservatoires, ordonnance du 23 juillet 2018,
C.I.J. Recueil 2018 (II), p. 426, par. 51). Selon la Cour, les Rohingya au
Myanmar semblent constituer un groupe protégé au sens de l’article II de
la convention.
   53. En la présente espèce, la Cour note que, au sujet de ce qu’il qualiﬁe
d’« opérations de nettoyage » menées dans l’Etat rakhine en 2017, le
Myanmar a indiqué à l’audience qu’
     « il [ne pouvait] pas être exclu que des membres des services de
     défense aient, dans certains cas, fait un usage disproportionné de la
     force au mépris du droit international humanitaire, ou qu’ils n’aient
     pas fait assez clairement la distinction entre combattants de [l’armée
     du salut des Rohingya de l’Arakan] et civils »,

                                                                              21

          application de convention génocide (ord. 23 I 20)               21

et qu’ « [i]l a[vait] également pu arriver que des civils ne soient pas empê-
chés de piller ou de détruire des biens après des combats ou dans des vil-
lages abandonnés ».
   54. La Cour relève également que l’Assemblée générale des
Nations Unies, dans sa résolution 73/264 adoptée le 22 décembre 2018,
s’est déclarée
    « profondément préoccupée par les constatations de la mission inter-
    nationale indépendante d’établissement des faits sur le Myanmar,
    qui a conclu que la quantité d’informations disponibles était suﬃ-
    sante pour justiﬁer l’ouverture d’enquêtes et le lancement de pour-
    suites, de façon qu’un tribunal compétent puisse déterminer les
    responsabilités dans le génocide, au regard de la situation dans l’Etat
    rakhine, que des crimes contre l’humanité et des crimes de guerre
    avaient été commis dans les Etats kachin, rakhine et shan, à savoir,
    entre autres, des cas de meurtre, d’emprisonnement, de disparition
    forcée, de torture, de viol, d’esclavage sexuel et autres formes de
    violence sexuelle, de persécution et de réduction en esclavage, que
    des enfants avaient été victimes et témoins de graves violations des
    droits de la personne, notamment des meurtres, des mutilations et
    des violences sexuelles, qu’il existait des motifs raisonnables de
    conclure que des crimes graves de droit international avaient été
    commis et qu’ils méritaient de faire l’objet d’enquêtes et de
    poursuites pénales, et que l’armée n’avait jamais respecté le droit
    international des droits de l’homme, ni le droit international huma-
    nitaire ».
Dans ce même texte, l’Assemblée générale a condamné
    « toutes les violations des droits de la personne et atteintes à ces
    droits commises au Myanmar qu’a relevées la mission d’établisse-
    ment des faits dans son rapport, notamment les violations et atteintes
    généralisées, systématiques et ﬂagrantes commises dans l’Etat
    rakhine, comme, entre autres choses, l’existence d’éléments d’exter-
    mination et d’expulsion et les actes d’oppression et de discrimination
    systématiques qui, selon les conclusions de la mission d’établissement
    des faits, peuvent être considérés comme des persécutions, voire
    comme un crime d’apartheid ».
Elle a également
    « condamn[é] fermement … la réaction tout à fait disproportionnée
    de l’armée et des forces de sécurité, déplor[é] la grave détérioration
    des conditions de sécurité, de la situation des droits de la personne et
    de la situation humanitaire, ainsi que l’exode de plus de 723 000 musul-
    mans Rohingya et de membres d’autres minorités vers le Bangladesh
    et le dépeuplement du nord de l’Etat rakhine qui en résulte, et
    demand[é] aux autorités du Myanmar de veiller à ce que les auteurs
    de violations du droit international, y compris des violations des

                                                                          22

          application de convention génocide (ord. 23 I 20)                   22

     droits de la personne et atteintes à ces droits, aient à répondre de
     leurs actes et soient démis de leurs fonctions de pouvoir » (Nations
     Unies, doc. A/RES/73/264, 22 décembre 2018, par. 1-2).
   55. A cet égard, la Cour rappelle que la mission d’établissement des
faits, à laquelle l’Assemblée générale se réfère dans sa résolution susmen-
tionnée, a déclaré, dans son rapport du 12 septembre 2018, qu’elle avait
« des motifs raisonnables de conclure que des crimes graves de droit inter-
national [avaient] été commis », y compris le crime de génocide, contre les
Rohingya au Myanmar, « et qu’ils mérit[ai]ent de faire l’objet d’enquêtes
et de poursuites pénales » (Nations Unies, Rapport de la mission interna-
tionale indépendante d’établissement des faits sur le Myanmar, doc. A/
HRC/39/64, 12 septembre 2018, par. 83 et 84-87). La Cour note que, au
sujet des actes perpétrés contre les Rohingya dans l’Etat rakhine, la mis-
sion d’établissement des faits a observé, dans ses constatations détaillées
de 2018, que
     « [c]eux qui [avaient] orchestré les attaques contre les Rohingya sem-
     bl[ai]ent avoir agi en suivant scrupuleusement une liste préétablie :
     violation systématique des droits de l’homme, récits et propos déshu-
     manisants, planiﬁcation méthodique, massacres, déplacements mas-
     sifs, campagne de terreur, violence extrême, ainsi que destruction
     physique du lieu de vie de la population visée, à tous les niveaux et
     dans tous les sens du terme » (Nations Unies, Rapport portant
     constatations détaillées de la mission internationale indépendante
     d’établissement des faits sur le Myanmar, doc. A/HRC/39/CRP.2,
     17 septembre 2018, par. 1440).
La mission d’établissement des faits a conclu qu’elle avait « des motifs rai-
sonnables de penser que les éléments permettant de déduire l’existence
d’une intention génocidaire [étaient] réunis » (ibid., par. 1441). Elle a réitéré
ses conclusions, sur la base de nouvelles enquêtes, dans son rapport du
8 août 2019 (Nations Unies, Rapport de la mission internationale indépen-
dante d’établissement des faits sur le Myanmar, doc. A/HRC/42/50, 8 août
2019, par. 18). La Cour relève en outre que la mission d’établissement des
faits, dans ses constatations détaillées de 2018, a également estimé, en se
fondant sur son appréciation générale de la situation au Myanmar depuis
2011, et plus particulièrement dans l’Etat rakhine, que les niveaux extrêmes
de la violence perpétrée contre les Rohingya en 2016 et 2017 résultaient de
l’« oppression et de la persécution systématiques » de ces derniers, y compris
le déni de leurs statut juridique, identité et citoyenneté, et avaient fait suite
à l’incitation à la haine contre les intéressés pour des motifs ethniques,
raciaux ou religieux (Nations Unies, Rapport portant constatations détail-
lées de la mission internationale indépendante d’établissement des faits sur
le Myanmar, doc. A/HRC/39/CRP.2, 17 septembre 2018, par. 458-748). La
Cour rappelle enﬁn que, à la suite des événements qui se sont produits dans
l’Etat rakhine en 2016 et 2017, des centaines de milliers de Rohingya ont fui
au Bangladesh.

                                                                              23

          application de convention génocide (ord. 23 I 20)                23

   56. Compte tenu de la fonction des mesures conservatoires, qui est de
protéger les droits de chacune des parties en attendant qu’elle rende sa déci-
sion déﬁnitive, la Cour ne considère pas que l’exceptionnelle gravité des
allégations formulées soit un élément décisif justiﬁant, comme le soutient le
Myanmar, d’établir, à ce stade de la procédure, l’existence d’une intention
génocidaire. De l’avis de la Cour, l’ensemble des faits et circonstances men-
tionnés ci-dessus (voir les paragraphes 53-55) suﬃsent pour conclure que
les droits que la Gambie revendique et dont elle sollicite la protection — à
savoir le droit du groupe rohingya au Myanmar et de ses membres d’être
protégés contre les actes de génocide et les actes prohibés connexes men-
tionnés à l’article III, ainsi que le droit de la Gambie de demander que le
Myanmar s’acquitte de ses obligations de ne pas commettre et de prévenir
et de punir le génocide en application de la convention — sont plausibles.

                                     * *
  57. La Cour en vient maintenant à la question du lien entre les droits
revendiqués et les mesures conservatoires sollicitées.

                                     * *
   58. La Gambie aﬃrme que les mesures conservatoires qu’elle sollicite
(voir le paragraphe 12 ci-dessus) sont directement liées aux droits qui for-
ment l’objet du diﬀérend. Elle soutient en particulier que les deux pre-
mières mesures ont été demandées pour s’assurer que le Myanmar
s’acquitte de son obligation de prévenir le génocide et préserver les droits
de la Gambie de protéger le groupe rohingya contre une destruction
totale ou partielle, et que les quatre autres visent à protéger l’intégrité de
l’instance devant la Cour et le droit de la Gambie à ce que sa demande
soit examinée équitablement.

                                      *
   59. Le Myanmar ne conteste pas le lien entre les mesures conserva-
toires sollicitées et les droits au titre de la convention sur le génocide que
le demandeur cherche à protéger, hormis en ce qui concerne les cinquième
et sixième mesures. Il aﬃrme que ces dernières iraient au-delà du but
spéciﬁque de préserver les droits respectifs des Parties dans l’attente de
la décision ﬁnale de la Cour. De plus, en ce qui concerne la sixième
mesure, le défendeur fait valoir que, si elle devait être indiquée, cela
reviendrait à contourner la réserve qu’il a formulée à l’article VIII de la
convention.

                                     * *




                                                                           24

          application de convention génocide (ord. 23 I 20)                   24

   60. La Cour a déjà conclu (voir le paragraphe 56 ci-dessus) que les
droits revendiqués par la Gambie au titre de la convention sur le génocide
étaient plausibles.
   61. La Cour considère que, de par leur nature même, les trois pre-
mières mesures conservatoires sollicitées par la Gambie (voir le para-
graphe 12 ci-dessus) visent à sauvegarder les droits que celle-ci revendique
sur la base de la convention sur le génocide en la présente espèce, à savoir
le droit du groupe rohingya au Myanmar et de ses membres d’être proté-
gés contre les actes de génocide et les autres actes mentionnés à l’ar-
ticle III, ainsi que le droit du demandeur à ce que le Myanmar s’acquitte
des obligations de prévenir et de punir les actes déﬁnis et prohibés par les
articles II et III, y compris en veillant à la conservation des éléments de
preuve. S’agissant des quatrième et cinquième mesures conservatoires sol-
licitées par la Gambie, la question de leur lien avec les droits que celle-ci
cherche à protéger ne se pose pas puisqu’elles viseraient à prévenir tout
acte susceptible d’aggraver ou d’étendre le diﬀérend existant ou d’en
rendre le règlement plus diﬃcile, ainsi qu’à fournir des informations sur
la mise en œuvre par les Parties de toute mesure conservatoire spéciﬁque
qui pourrait être indiquée par la Cour.
   62. Enﬁn, en ce qui concerne la sixième mesure conservatoire sollicitée
par la Gambie, la Cour ne considère pas que son indication soit néces-
saire dans les circonstances de l’espèce.
   63. La Cour conclut de ce qui précède qu’il existe un lien entre les
droits revendiqués et certaines mesures conservatoires sollicitées par la
Gambie.


         IV. Le risque de préjudice irréparable et l’urgence

   64. La Cour tient de l’article 41 de son Statut le pouvoir d’indiquer des
mesures conservatoires lorsqu’il existe un risque qu’un préjudice irrépa-
rable soit causé aux droits en litige dans une procédure judiciaire ou
lorsque la méconnaissance alléguée de ces droits risque d’entraîner des
conséquences irréparables (Violations alléguées du traité d’amitié, de com-
merce et de droits consulaires de 1955 (République islamique d’Iran
c. Etats-Unis d’Amérique), mesures conservatoires, ordonnance du 3 octobre
2018, C.I.J. Recueil 2018 (II), p. 645, par. 77).
   65. Le pouvoir de la Cour d’indiquer des mesures conservatoires n’est
toutefois exercé que s’il y a urgence, c’est-à-dire s’il existe un risque réel et
imminent qu’un préjudice irréparable soit causé avant que la Cour ne
rende sa décision déﬁnitive. La condition d’urgence est remplie dès lors
que les actes susceptibles de causer un préjudice irréparable peuvent
« intervenir à tout moment » avant que la Cour ne se prononce de manière
déﬁnitive en l’aﬀaire. La Cour doit donc rechercher si pareil risque existe
à ce stade de la procédure (ibid., p. 645-646, par. 78).
   66. La Cour n’a pas, aux ﬁns de sa décision sur la demande en indica-
tion de mesures conservatoires, à établir l’existence de violations de la

                                                                              25

          application de convention génocide (ord. 23 I 20)                25

convention sur le génocide, mais doit déterminer si les circonstances exi-
gent l’indication de telles mesures à l’eﬀet de protéger certains droits
conférés par cet instrument. Elle n’est pas habilitée, à ce stade, à conclure
de façon déﬁnitive sur les faits, et sa décision sur la demande en indica-
tion de mesures conservatoires laisse intact le droit de chacune des Parties
de faire valoir à cet égard ses moyens au fond.

                                     * *
   67. La Gambie aﬃrme qu’il existe un risque qu’un préjudice irrépa-
rable soit causé aux droits des Rohingya ainsi qu’aux droits qui sont les
siens au titre de la convention sur le génocide, et qu’il y a urgence. Selon
le demandeur, non seulement les Rohingya ont récemment été victimes
d’actes de génocide, mais ils courent un grand risque d’en subir de nou-
veaux parce que le Gouvernement du Myanmar reste animé d’une inten-
tion génocidaire et continue de commettre des crimes à l’encontre des
membres de ce groupe. La Gambie fait donc valoir que l’existence des
Rohingya demeurant au Myanmar est gravement menacée, et que ceux-ci
ont besoin d’une protection d’urgence.

                                      *
   68. Le Myanmar conteste qu’il existe un risque réel et imminent de
préjudice irréparable en la présente espèce. Il indique tout d’abord qu’il
participe actuellement à une série d’actions visant à aider au retour des
Rohingya déplacés qui se trouvent au Bangladesh et que celles-ci ont reçu
le soutien d’acteurs internationaux, ce qui ne serait pas le cas s’il existait
un risque imminent ou persistant de génocide. Le Myanmar précise
ensuite qu’il a pris des mesures en vue de rétablir la stabilité dans l’Etat
rakhine, de protéger les personnes qui s’y trouvent ou qui y retourneront
et de traduire en justice les responsables des violences passées, ce qui,
selon lui, est incompatible avec une quelconque intention génocidaire de
sa part. Enﬁn, le défendeur met l’accent sur les déﬁs qu’il doit relever,
notamment pour mettre ﬁn au « conﬂit armé interne » qui se poursuit avec
l’armée arakanaise dans l’Etat rakhine. Il soutient que l’indication de
mesures conservatoires par la Cour risquerait de raviver le « conﬂit armé
interne » de 2016-2017 avec l’armée du salut des Rohingya de l’Arakan et
de saper les eﬀorts de réconciliation qu’il déploie actuellement.

                                     * *
   69. La Cour rappelle que, comme cela est souligné dans la résolu-
tion 96 (I) de l’Assemblée générale en date du 11 décembre 1946,
    « [l]e génocide est le refus du droit à l’existence à des groupes entiers,
    de même que l’homicide est le refus du droit à l’existence à un indi-
    vidu ; un tel refus bouleverse la conscience humaine, inﬂige de

                                                                           26

          application de convention génocide (ord. 23 I 20)               26

    grandes pertes à l’humanité, qui se trouve ainsi privée des apports
    culturels ou autres de ces groupes, et est contraire à la loi morale
    ainsi qu’à l’esprit et aux ﬁns des Nations Unies ».
La Cour a en particulier observé que la convention sur le génocide avait
« été manifestement adoptée dans un but purement humain et civilisa-
teur », puisqu’elle « vis[ait] d’une part à sauvegarder l’existence même de
certains groupes humains, d’autre part à conﬁrmer et à sanctionner les
principes de morale les plus élémentaires » (Réserves à la convention pour
la prévention et la répression du crime de génocide, avis consultatif,
C.I.J. Recueil 1951, p. 23).
   70. A la lumière des valeurs fondamentales que la convention sur le
génocide entend protéger, la Cour considère que les droits en cause en
l’espèce et, en particulier, celui du groupe rohingya au Myanmar et de ses
membres d’être protégés contre les meurtres et autres actes menaçant leur
existence en tant que groupe, sont de nature telle que le préjudice qui leur
serait porté pourrait être irréparable.
   71. La Cour relève qu’il ressort des rapports de la mission d’établisse-
ment des faits (voir le paragraphe 55 ci-dessus) que, depuis le mois d’oc-
tobre 2016, les Rohingya au Myanmar subissent des actes susceptibles de
porter atteinte à leur droit à l’existence en tant que groupe protégé au
titre de la convention sur le génocide, tels que des massacres, des viols et
d’autres formes de violence sexuelle généralisés ainsi que des passages à
tabac, des destructions de villages et de maisons, et des privations de
nourriture, d’abris et d’autres moyens d’existence élémentaires. Comme
cela est précisé dans la résolution 74/246 adoptée par l’Assemblée géné-
rale le 27 décembre 2019, quelque 744 000 Rohingya ont dû fuir pour se
réfugier au Bangladesh voisin (Nations Unies, doc. A/RES/74/246,
27 décembre 2019, alinéa 25 du préambule). Selon les constatations détail-
lées de 2019 de la mission d’établissement des faits, environ 600 000
Rohingya demeuraient dans l’Etat rakhine au mois de septembre 2019
(Nations Unies, Constatations détaillées de la mission internationale
indépendante d’établissement des faits sur le Myanmar, doc. A/HRC/42/
CRP.5, 16 septembre 2019, par. 4, 57, 107, 120, 158 et 212).
   72. La Cour est d’avis que les Rohingya au Myanmar demeurent extrê-
mement vulnérables. A cet égard, la Cour observe que, dans sa résolu-
tion 74/246 du 27 décembre 2019, l’Assemblée générale a constaté
    « une fois de plus avec une vive inquiétude que, bien qu’ayant vécu
    au Myanmar depuis des générations avant l’indépendance de ce
    pays, les musulmans rohingya [avaient] été rendus apatrides par la
    promulgation de la loi de 1982 sur la citoyenneté et privés du droit
    de vote et exclus du processus électoral en 2015 » (Nations Unies,
    doc. A/RES/74/246, 27 décembre 2019, alinéa 14 du préambule).
La Cour prend également note des constatations détaillées de la mission
d’établissement des faits sur le Myanmar présentées au Conseil des droits de
l’homme en septembre 2019, dans lesquelles il est fait référence au risque de

                                                                          27

          application de convention génocide (ord. 23 I 20)                  27

violations de la convention sur le génocide et dans lesquelles la mission
« conclut sur la base de motifs raisonnables que le peuple rohingya continue
de courir un risque sérieux de génocide au sens de la convention sur le géno-
cide » (Nations Unies, Constatations détaillées de la mission internationale
indépendante d’établissement des faits sur le Myanmar, doc. A/HRC/42/
CRP.5, 16 septembre 2019, par. 242 ; voir aussi par. 58, 240 et 667).
   73. La Cour prend note de la déclaration faite par le défendeur à l’au-
dience selon laquelle il participe actuellement à des actions visant à faciliter
le retour des réfugiés rohingya se trouvant au Bangladesh, et entend pro-
mouvoir la réconciliation interethnique, la paix et la stabilité dans l’Etat
rakhine et faire en sorte que son armée réponde des violations du droit
international humanitaire et des droits de l’homme qui ont été commises.
La Cour est toutefois d’avis que ces mesures ne paraissent pas suﬃsantes en
elles-mêmes pour écarter la possibilité que soient commis des actes de
nature à causer un préjudice irréparable aux droits invoqués par la Gambie
en vue de protéger les Rohingya au Myanmar. La Cour relève notamment
que le Myanmar ne lui a présenté aucune mesure concrète visant spéciﬁque-
ment à reconnaître et à garantir le droit des Rohingya d’exister en tant que
groupe protégé au titre de la convention sur le génocide. En outre, elle ne
peut ignorer que l’Assemblée générale des Nations Unies a dit tout récem-
ment, le 27 décembre 2019, regretter que « la situation ne se soit pas amé-
liorée dans l’Etat rakhine, aﬁn de créer les conditions nécessaires au retour
volontaire, dans la dignité et dans la sécurité, dans leur lieu d’origine, des
réfugiés et autres personnes déplacées de force » (Nations Unies, doc. A/
RES/74/246, 27 décembre 2019, alinéa 20 du préambule). Dans le même
temps, l’Assemblée générale s’est de nouveau déclarée
     « profondément consternée par les informations selon lesquelles,
     dans l’Etat rakhine, des Rohingya non armés [étaient] soumis à un
     emploi excessif de la force ainsi qu’à des violations du droit des
     droits de l’homme et du droit international humanitaire par l’armée
     et les forces de sécurité, notamment des exécutions extrajudiciaires,
     sommaires ou arbitraires, des viols systématiques et d’autres formes
     de violence sexuelle et fondée sur le genre, des détentions arbitraires
     et des disparitions forcées et la saisie par le Gouvernement des terres
     des musulmans rohingya dont ils ont été évincés et où leurs habita-
     tions ont été détruites » (ibid., alinéa 16 du préambule).
  74. Enﬁn, la Cour fait observer que, indépendamment de la situation à
laquelle le Gouvernement du Myanmar est confronté dans l’Etat rakhine,
notamment le fait qu’un conﬂit interne continuerait de s’y dérouler entre
des groupes armés et l’armée du Myanmar et que des mesures de sécurité
sont en vigueur, le défendeur reste soumis aux obligations qui lui incombent
en tant qu’Etat partie à la convention sur le génocide. Elle rappelle que,
conformément au libellé de l’article premier de cet instrument, les Etats
parties ont expressément conﬁrmé leur volonté de considérer le génocide
comme un crime du droit des gens qu’ils doivent prévenir et punir indé-
pendamment du contexte « de paix » ou « de guerre » dans lequel il se pro-

                                                                             28

          application de convention génocide (ord. 23 I 20)                28

duirait (Application de la convention pour la prévention et la répression du
crime de génocide (Bosnie-Herzégovine c. Yougoslavie), exceptions prélimi-
naires, arrêt, C.I.J. Recueil 1996 (II), p. 615, par. 31). Le contexte invoqué
par le Myanmar ne saurait avoir d’incidence sur l’appréciation par la Cour
de l’existence d’un risque réel et imminent qu’un préjudice irréparable soit
causé aux droits protégés par la convention.
   75. A la lumière des considérations qui précèdent, la Cour conclut qu’il
existe un risque réel et imminent qu’un préjudice irréparable soit causé
aux droits invoqués par le demandeur, tels qu’elle les a énoncés (voir le
paragraphe 56 ci-dessus).


                  V. Conclusion et mesures à adopter

   76. La Cour conclut de l’ensemble des considérations qui précèdent
que les conditions auxquelles son Statut subordonne l’indication de
mesures conservatoires sont réunies. Il y a donc lieu pour elle d’indiquer,
dans l’attente de sa décision déﬁnitive, certaines mesures visant à protéger
les droits revendiqués par la Gambie, tels qu’ils ont été identiﬁés ci-dessus
(voir le paragraphe 56).
   77. La Cour rappelle que, lorsqu’une demande en indication de
mesures conservatoires lui est présentée, elle a le pouvoir, en vertu de son
Statut, d’indiquer des mesures totalement ou partiellement diﬀérentes de
celles qui sont sollicitées. Le paragraphe 2 de l’article 75 de son Règle-
ment mentionne expressément ce pouvoir, qu’elle a déjà exercé par le
passé (voir, par exemple, Violations alléguées du traité d’amitié, de com-
merce et de droits consulaires de 1955 (République islamique d’Iran
c. Etats-Unis d’Amérique), mesures conservatoires, ordonnance du 3 octobre
2018, C.I.J. Recueil 2018 (II), p. 651, par. 96).
   78. En la présente espèce, ayant examiné le libellé des mesures conser-
vatoires demandées par la Gambie ainsi que les circonstances de l’aﬀaire,
la Cour estime que les mesures à indiquer n’ont pas à être identiques à
celles qui sont sollicitées.
   79. Gardant à l’esprit le devoir du Myanmar de s’acquitter des obliga-
tions qui lui incombent au titre de la convention sur le génocide, la Cour
considère que, s’agissant de la situation décrite précédemment, le défen-
deur doit, conformément aux obligations lui incombant au titre de la
convention, prendre toutes les mesures en son pouvoir aﬁn de prévenir la
commission, à l’encontre des membres du groupe rohingya présents sur
son territoire, de tout acte entrant dans le champ d’application de l’ar-
ticle II de la convention, en particulier : a) meurtre de membres du
groupe ; b) atteinte grave à l’intégrité physique ou mentale de membres
du groupe ; c) soumission intentionnelle du groupe à des conditions
d’existence devant entraîner sa destruction physique totale ou partielle ; et
d) mesures visant à entraver les naissances au sein du groupe.
   80. Le Myanmar doit également veiller à ce que ni ses unités militaires,
ni aucune unité armée irrégulière qui pourrait relever de son autorité ou

                                                                           29

          application de convention génocide (ord. 23 I 20)               29

bénéﬁcier de son appui ou organisation ou personne qui pourrait se trou-
ver sous son contrôle, son autorité ou son inﬂuence ne commettent, à
l’encontre des membres du groupe rohingya présents sur son territoire,
d’actes de génocide, ou ne participent à une entente en vue de commettre
le génocide, n’incitent directement et publiquement à le commettre, ne se
livrent à une tentative de génocide ou ne se rendent complices de ce crime.
   81. La Cour est également d’avis que le Myanmar doit prendre des
mesures eﬀectives pour prévenir la destruction et assurer la conservation
de tout élément de preuve relatif aux allégations d’actes entrant dans le
champ d’application de l’article II de la convention sur le génocide.
   82. S’agissant de la mesure conservatoire sollicitée par la Gambie ten-
dant à ce que chacune des Parties lui fournisse un rapport exposant l’en-
semble des mesures prises pour donner eﬀet à la présente ordonnance, la
Cour rappelle qu’elle a, comme cela est reﬂété à l’article 78 de son Règle-
ment, le pouvoir de demander aux parties des renseignements sur toutes
questions relatives à la mise en œuvre de mesures conservatoires indiquées
par elle. Au vu des mesures spéciﬁques qu’elle a décidé d’indiquer, elle
estime que le Myanmar doit lui fournir un rapport sur l’ensemble des
mesures prises pour exécuter la présente ordonnance dans un délai de
quatre mois à compter de la date de celle-ci, puis tous les six mois jusqu’à
ce que la Cour ait rendu sa décision déﬁnitive en l’aﬀaire. Chaque rapport
ainsi fourni sera ensuite communiqué à la Gambie, qui aura la possibilité
de soumettre à la Cour ses observations à son sujet.
   83. La Gambie a également prié la Cour d’indiquer des mesures visant
à prévenir toute aggravation du diﬀérend l’opposant au Myanmar. A cet
égard, la Cour rappelle que, lorsqu’elle indique des mesures conserva-
toires à l’eﬀet de sauvegarder des droits particuliers, elle dispose aussi du
pouvoir d’indiquer des mesures complémentaires en vue d’empêcher l’ag-
gravation ou l’extension du diﬀérend si elle estime que les circonstances
l’exigent (voir Demande en interprétation de l’arrêt du 15 juin 1962 en l’af-
faire du Temple de Préah Vihéar (Cambodge c. Thaïlande) (Cambodge
c. Thaïlande), mesures conservatoires, ordonnance du 18 juillet 2011,
C.I.J. Recueil 2011 (II), p. 551-552, par. 59). Toutefois, dans les circons-
tances de la présente espèce, et compte tenu des mesures conservatoires
spéciﬁques qu’elle a décidées, la Cour ne juge pas nécessaire d’indiquer de
mesure complémentaire visant à prévenir toute aggravation du diﬀérend
entre les Parties.

                                       *
                                   *       *
   84. La Cour réaﬃrme que ses « ordonnances indiquant des mesures
conservatoires au titre de l’article 41 [du Statut] ont un caractère obliga-
toire » (LaGrand (Allemagne c. Etats-Unis d’Amérique), arrêt, C.I.J. Recueil
2001, p. 506, par. 109) et créent donc des obligations juridiques internatio-
nales pour toute partie à laquelle ces mesures sont adressées.

                                       *
                                   *       *

                                                                          30

          application de convention génocide (ord. 23 I 20)               30

  85. La Cour réaﬃrme en outre que la décision rendue en la présente
procédure ne préjuge en rien la question de sa compétence pour connaître
du fond de l’aﬀaire, ni aucune question relative à la recevabilité de la
requête ou au fond lui-même. Elle laisse intact le droit des Gouverne-
ments de la Gambie et du Myanmar de faire valoir leurs moyens et élé-
ments de preuve à cet égard.

                                       *
                                   *       *

  86. Par ces motifs,
  La Cour,
  Indique à titre provisoire les mesures conservatoires suivantes :
  1) A l’unanimité,
  La République de l’Union du Myanmar doit, conformément aux obli-
gations lui incombant au titre de la convention pour la prévention et la
répression du crime de génocide, prendre toutes les mesures en son pou-
voir aﬁn de prévenir la commission, à l’encontre des membres du groupe
rohingya présents sur son territoire, de tout acte entrant dans le champ
d’application de l’article II de la convention, en particulier :
a) meurtre de membres du groupe ;
b) atteinte grave à l’intégrité physique ou mentale de membres du
   groupe ;
c) soumission intentionnelle du groupe à des conditions d’existence
   devant entraîner sa destruction physique totale ou partielle ; et
d) mesures visant à entraver les naissances au sein du groupe ;
  2) A l’unanimité,
   La République de l’Union du Myanmar doit veiller à ce que ni ses uni-
tés militaires, ni aucune unité armée irrégulière qui pourrait relever de son
autorité ou bénéﬁcier de son appui ou organisation ou personne qui pour-
rait se trouver sous son contrôle, son autorité ou son inﬂuence ne com-
mettent, à l’encontre des membres du groupe rohingya présents sur son
territoire, l’un quelconque des actes déﬁnis au point 1) ci-dessus, ou ne
participent à une entente en vue de commettre le génocide, n’incitent
directement et publiquement à le commettre, ne se livrent à une tentative
de génocide ou ne se rendent complices de ce crime ;
  3) A l’unanimité,
   La République de l’Union du Myanmar doit prendre des mesures eﬀec-
tives pour prévenir la destruction et assurer la conservation des éléments
de preuve relatifs aux allégations d’actes entrant dans le champ d’applica-
tion de l’article II de la convention pour la prévention et la répression du
crime de génocide ;

                                                                          31

          application de convention génocide (ord. 23 I 20)               31

  4) A l’unanimité,
   La République de l’Union du Myanmar doit fournir à la Cour un rap-
port sur l’ensemble des mesures prises pour exécuter la présente ordon-
nance dans un délai de quatre mois à compter de la date de celle-ci, puis
tous les six mois jusqu’à ce que la Cour ait rendu sa décision déﬁnitive en
l’aﬀaire.

   Fait en anglais et en français, le texte anglais faisant foi, au Palais de
la Paix, à La Haye, le vingt-trois janvier deux mille vingt, en trois exem-
plaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de la République
de Gambie et au Gouvernement de la République de l’Union du
Myanmar.

                                                  Le président,
                                     (Signé) Abdulqawi Ahmed Yusuf.
                                                     Le greﬃer,
                                          (Signé) Philippe Gautier.




   Mme la juge Xue, vice-présidente, joint à l’ordonnance l’exposé de son
opinion individuelle ; M. le juge Cançado Trindade joint à l’ordonnance
l’exposé de son opinion individuelle ; M. le juge ad hoc Kress joint une
déclaration à l’ordonnance.

                                                       (Paraphé) A.A.Y.
                                                        (Paraphé) Ph.G.




                                                                          32

